PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nagel et al.
Application No. 16/435,825
Filed: June 10, 2019
For: BUILDING MODEL GENERATION AND INTELLIGENT LIGHT CONTROL FOR SMART WINDOWS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed February 01, 2021, to revive the above-identified application.

The petition is DISMISSED AS MOOT.

A review of the file record indicates that an auto grant decision was mailed on 
February 01, 2021, which GRANTED the e-petition filed February 01, 2021, under the unintentional provisions of 37 CFR 1.137a.  Therefore, the present petition is unnecessary and is MOOT issue.

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions